OPINION — AG — ** SCHOOL BOARD — LEGAL SERVICES ** WHILE A BOARD OF EDUCATION IS NOT GENERALLY AUTHORIZED TO PURCHASE FROM SCHOOL DISTRICT FUNDS A CONTRACT PROVIDING FOR LEGAL SERVICES ARISING OUT OF ACTIONS AGAINST SCHOOL PERSONNEL IN THEIR INDIVIDUAL CAPACITIES, A BOARD OF EDUCATION MAY INCLUDE IN A LIABILITY INSURANCE POLICY PURCHASED PURSUANT TO 70 Ohio St. 1975 Supp., 5-136 [70-5-136], A PROVISION FOR PAYMENT OF LEGAL FEES ARISING OUT OF A VEHICLE RELATED FELONY CASE. CITE: 70 Ohio St. 1975 Supp., 5-117 [70-5-117], OPINION NO. DECEMBER 14, 1955 (JOE C. LOCKHART)